Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144202                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DONITA NUGENT, Personal Representative                                                                  Brian K. Zahra,
  of the Estate of KENNETH ST. ONGE,                                                                                 Justices
                 Plaintiff-Appellant,
  v                                                                SC: 144202
                                                                   COA: 299255
                                                                   Presque Isle CC: 10-083445-DO
  NANCY ST. ONGE,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2012                      _________________________________________
           p0319                                                              Clerk